Title: To George Washington from Wilhelm von Knyphausen, 17 May 1781
From: Knyphausen, Wilhelm von
To: Washington, George


                        
                            Sir
                            New York May 17th 1781
                        
                        The enclosed Papers, express the treatment which Lieutenant Sobbe received in Philadelphia, although
                            furnished with Your Passports: from the Public letter addressed to this Gentleman, I have reason to think that the Sick
                            Hessian Soldiers now Prisoners there, are not to be supplied with Medicines; should this be the case, I request that Your
                            Excellency will grant a Passport for a Hessian Surgeon to go to Philadelphia with Medicines for their relief, and that he
                            may be permitted to remain and to attend upon Them, under such restrictions as you think requisite. I have the Honor to be
                            Sir, Your Excellency’s most obedient humble Servant
                        
                            Knyphausen

                        
                     Enclosure
                                                
                            
                                Sir,
                                Philadelphia 24th April 1781.
                            
                            The treatment I receive as a Flag Officer is very different from what I expected. I am here under the
                                sanction of a passport signed with His Excellency General Washington’s name. An expression in this Passport says, that
                                I am to be considered as an Officer on parole. Judge by Yourself, Sir, how surprized I was to see myself, by the
                                direction of Mr Breadforth a prisoner under the care of an American Officer, and confined to my lodgings not suffered
                                to execute the business on which I was sent. Not satisfied with this my corporal is taken up, and put in the guard
                                without my knowledge. Conscious that neither I, or my Corporal, has done any thing contrary to the commission I bear,
                                therefore I take the freedom, Sir, to address You on the subject, and beg the favour to lay the matter before the
                                Board of War; I am so well acquainted with the justice of this Board, that I not only flatter myself with an
                                explanation of the indifferent treatment I have received, but with a speedy redress of the Grievances I have mentioned
                                to You in this letter. I am to answer for my conduct as well, as to every thing, which happened to me to His
                                Excellency General de Knyphausen. I have the honour to be, Sir, Your most obedient humble servant
                            
                                Sobbe
                            
                        
                        
                     Enclosure
                                                
                            
                                Gentlemen,
                                Philadelphia 28th April 1781.
                            
                            The business, on which I am sent, is nearly executed, but before I leave this place, I must beg leave to
                                execute His Excellency General de Knyphausen’s order, which is to recommend the protection of the Hessian Prisoners to
                                the honourable Board of war, in particular the sick. I am wholly convinced, that as soon as the Board is informed of
                                the disadvantage in keeping them in Goal, they will soon be removed, if not, an infection will take place, and the city
                                may suffer. I am at the same time ordered to beg leave to go to Lancaster, to provide for the prisoners there, and return
                                by the way of Reading to discharge the debts of the Hessian Officers  left there when
                                exchanged. But having met with Captain Heer in the Goal, I have agreed to go with him to Reading and deliver the
                                necessaries for the prisoners in his hands, and he will send them to Lancaster, provided I can get a List of the
                                prisoners names, their number, and different regiments they belong to, which Colonel Attlee has not been able to
                                furnish me with in this city.
                            If I obtain the Board’s leave to go, I shall send an express to Lancaster, which will meet me at Reading.
                                I have the honour to be The Board’s most obdt hble servant
                            
                                Sobbe
                            
                        
                        
                     Enclosure
                                                
                            
                                Sir,
                                War Office April 28th 1781.
                            
                            We have been honoured with Your letter relative to the Hessian Prisoners. We very sincerely wish to have
                                them accommodated in the best manner possible. Their sickness has been in a very great degree owing to their want of
                                necessaries which depended upon Yourselves to supply, and we hope, as they are now supplied, their disorders will
                                cease. It will be requisite that You provide the means of supplying them with medicines and Hospital Stores. They are
                                certainly not crowded in the place of their confinement; but We are about taking measures to have most of the
                                prisoners at this place removed. We should be happy to comply with Your wishes as to going to Reading and Lancaster,
                                but we do not think it proper at this time. We have directed the Commissary General of Prisoners to take Order as to
                                Your return, and he will assist in any measures for forwarding monies or supplies to the Prisoners at Lancaster or
                                Reading. We have the honour to be very respectfully Your obedient servants
                            
                                Richard Peters By Order.
                            
                        
                        
                     Enclosure
                                                
                            
                                New York May 10th 1781
                            

                            On the 22d of April five o’clock in the afternoon Quartermaster Hartzog and myself arrived at
                                Philadelphia with the cloathing for the Prisoners entrusted to our care.
                            We alighted at the house of Mr Bradford Commissary of Prisoners, and acquainted him with our business. He
                                desired to see our Pass, which after reading it, he locked up in his bureau. We asked him to return it, and he laughed
                                at us, saying that we should have in due time; He then conducted us to our intended lodgings, where he delivered us to
                                the care of an American Officer, without whose knowledge we were directed not to do any thing.
                            Surprizing as this treatment appeared to us, we acquiesced in it till  next day, when we asked the
                                Officer to go out with us. The Officer consented, but we had not sooner got into the street, then we were met by the
                                above mentioned Bradford, who sent us back to our lodgings, and directed the Officer to consider us as prisoners not
                                allowed to stir till further orders. We desired an explanation of this order, but it was not given. An hour after this
                                my servant informed me of the non commissioned Officers, that came with us, being carried off by a guard and put under
                                arrest. I complained to the Officer of it, but to no purpose. I therefore wrote to the Board of War, but nobody being
                                allowed to come to us, the letter remained on the table for four and twenty hours, when the Officer
                                was so good as to forward it.
                            Though I received no answer to that letter, it had, I conceive, the good effect to occasion a message to me
                                from the Board of War by Colonel Nicola, who promised the Sergeants should be released, sent to our lodgings, and
                                permission should be given to us to distribute our cloathing to the prisoners. This promise was performed, but we were
                                treated like prisoners to the moment we left Philadelphia.

                            
                                Sobbe
                            Lieut. Regt of Knyphausen

                        
                        
                    